Title: To George Washington from Brigadier General William Maxwell, 23 July 1780
From: Maxwell, William
To: Washington, George


					
						Sir
						Pracaness 23d July 1780
					
					I took the liberty to write to Your Excellency on the 20th Inst. stating certain circumstances respecting my self and requesting my resignation through you from Congress, but upon the most mature consideration, I am persuaded the measure was premature as by it I eventually subscribe to the Justice of the allegations of my accusers—I therefore entreat that if Your Excellency has not forwarded my request to Congress that You would be pleased to permit me to withdraw it, and I shall consider myself amenable to a Court Martial for any misdemeanors

that may be imputed to me—If Your Excellency has transmited it to Congress I beg permission to go to Philadelphia. I am with much respect Your Excellencys Most Obedient Humble Servant
					
						Wm Maxwell
					
				